 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version
SECOND AMENDED AND RESTATED
PRODUCT DEVELOPMENT AGREEMENT
This SECOND AMENDED AND RESTATED PRODUCT DEVELOPMENT AGREEMENT, dated as of
July 7, 2006, is made and entered into by and between Toshiba Corporation, a
Japanese corporation with a principal place of business at 1-1, Shibaura
1-chome, Minato-ku, Tokyo 105-8001, Japan (“Toshiba”), and SanDisk Corporation,
a Delaware corporation with a principal place of business at 601 McCarthy
Boulevard, Milpitas, CA 95035, U. S. A. (“SanDisk,” and collectively with
Toshiba, the “Parties”).
WHEREAS, Toshiba and SanDisk are parties to that certain Amended and Restated
Product Development Agreement, dated as of September 10, 2004 (the “Prior
Agreement”); and
WHEREAS, Toshiba and SanDisk desire to amend and restate the Prior Agreement
with the effect of superceding the Prior Agreement from and after the date of
this Agreement;
NOW, THEREFORE, the parties agree as follows:
ARTICLE 1. DEFINITIONS

1.1   “Products” shall mean the NAND Flash Memory devices developed hereunder,
including the NAND Flash Memory devices specified in Exhibit A attached hereto,
but excluding Flash Memory Controllers.   1.2   “ Flash Memory Controller” shall
mean any firmware, hardware and/or software that is necessary to operate a NAND
Flash Memory device.   1.3   “Developed Products” shall mean Products solely
developed by either Party during the term of this Agreement, including solely
developed derivatives of Jointly Developed Products; provided however, that
Developed Products shall not include cut-downs of Jointly Developed Products.  
1.4   “Jointly Developed Products” shall mean Products jointly developed by
Toshiba and SanDisk during the term of this Agreement.   1.5   “Toshiba
Developed Controller” shall mean a Flash Memory Controller solely developed by
Toshiba during the term of this Agreement, including solely developed
derivatives of Jointly Developed Controllers.   1.6   “SanDisk Developed
Controller” shall mean a Flash Memory Controller solely developed by SanDisk
during the term of this Agreement, including solely developed derivatives of
Jointly Developed Controllers.   1.7   “Jointly Developed Controller” shall mean
a Flash Memory Controller developed by Toshiba and SanDisk during the term of
this Agreement.

1



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version

1.8   “Development Project” shall mean all development activities undertaken
pursuant to Article 2.   1.9   “Background Technology” shall mean the Technology
which has been or will be developed by or for either Party independently of the
Development Projects and owned or controlled by such Party prior to or during
the term of this Agreement, and which shall be deemed reasonably necessary for
the other Party to perform the Development Projects. Background Technology may
be either SanDisk Background Technology or Toshiba Background Technology, as the
context requires.   1.10   “Technology” shall mean all developments, ideas,
inventions, Test Technology and other technical information (whether or not
patentable) relating to Products as well as intellectual property rights
relating thereto, including trade secrets, copyrights and maskwork rights, but
specifically excluding Patents.   1.11   “Developed Technology” shall mean
Technology solely developed by either Party in the course of the Development
Projects.   1.12   “Jointly Developed Technology” shall mean Technology jointly
developed by Toshiba and SanDisk in the course of the Development Projects.  
1.13   “Test Technology” shall mean all developments, ideas, inventions, test
programs, test methods, configured and developed hardware and other technical
information (whether or not patentable) for all stages of product manufacture,
as well as intellectual property rights relating thereto, but specifically
excluding Patents, concerning testing of Products and Flash Memory Controllers.
  1.14   “Controller Technology” shall mean all developments, ideas, inventions
and technical information (whether or not patentable) relating to Flash Memory
Controllers and intellectual property rights relating thereto, including, but
not limited to, trade secrets, copyrights and maskwork rights, but specifically
excluding Patents.   1.15   “Jointly Developed Controller Technology” shall mean
Controller Technology developed by Toshiba and SanDisk during the term of this
Agreement.   1.16   “Developed Controller Technology” shall mean Controller
Technology solely developed by either Party during the term of this Agreement.  
1.17   “SanDisk Controllers” shall mean SanDisk Developed Controllers, Jointly
Developed Controllers, SanDisk Developed Controller Technology and Jointly
Developed Controller Technology.   1.18   “SanDisk Products and Technology”
shall mean SanDisk Developed Products, SanDisk Background Technology, SanDisk
Developed Technology and SanDisk Controllers.

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version

1.19   “Toshiba Products and Technology” shall mean Toshiba Developed Products,
Toshiba Background Technology, Toshiba Developed Technology, Toshiba Developed
Controller Technology and Toshiba Developed Controllers.   1.20   “Joint
Products and Technology” shall mean Jointly Developed Products and Jointly
Developed Technology.   1.21   “Patents” shall mean all classes of types of
patents, utility models (excluding design patents) and any applications therefor
in all countries of the world, which are, now or hereafter, owned or controlled
by either Party hereto.   1.22   “Jointly Developed Patents” shall mean Patents
which arise out of the inventions jointly made by the employees of Toshiba or
SanDisk in the course of the Development Projects.   1.23   “Effective Date”
shall be July 7, 2006.   1.24   “Agreement” means this Second Amended and
Restated Product Development Agreement together with any Exhibits, Schedules,
Appendices and Attachments hereto and Appendix A.   1.25   “Master Agreement”
shall mean that certain Flash Alliance Master Agreement, dated as of the date
hereof, by and among Toshiba, SanDisk and SanDisk (Ireland) Limited.   1.26  
“Appendix A” shall mean the Definitions, Rules of Construction and Documentary
Conventions, attached as Appendix A to the Master Agreement.   1.27   “Direct
R&D Effective Date” shall mean May 9, 2000.

ARTICLE 2. DEVELOPMENT

2.1   Except as expressed in the Common R&D Agreement, each Party agrees to
undertake at Toshiba’s or SanDisk’s facilities (such facility or facilities to
be determined by the Coordinating Committee prior to commencement of the
applicable Development Project) the Development Projects specified in Exhibit A
in accordance with a development schedule and activity allocations to be
determined by the Coordinating Committee. During the term of this Agreement, the
parties will use reasonable efforts to continually identify and pursue joint
development of new products and Exhibit A may be amended from time to time, in
accordance with the approval of the Coordinating Committee, to reflect such new
Development Projects.   2.2   Each Party shall, from time to time during the
term of this Agreement and to the extent reasonably necessary to perform the
Development Projects, provide the other Party with technical information
relating to its Background Technology.

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version

2.3   Each Party shall, from time to time during the term of this Agreement,
provide the other Party with technical information relating to Jointly Developed
Technology and Jointly Developed Controller Technology.   2.4   A Party that is
in possession of Jointly Developed Technology, Jointly Developed Controller
Technology or other technical information, including the items specified in
Exhibit C, shall, upon request of the other party made at any time during the
term of this Agreement or for a period of one year thereafter, promptly deliver
to the other Party copies of such information as requested. When requested by
either Party, such exchange of information, shall include test flow conditions
and related know-how.   2.5   During the term of this Agreement, upon request by
either Party and subject to the availability of the other Party’s engineers, the
other Party shall (i) delegate its qualified engineers to advise and consult
with such requesting Party at the requesting Party’s facilities or (ii) receive
qualified engineers of the requesting Party to train and advise at its own
facilities. The details of such delegation or reception of the engineers shall
be decided by the Coordinating Committee as described in Article 3.   2.6   This
Agreement shall not encompass or include products or technology developed
jointly or solely by the parties, utilizing or based on Toshiba NOR flash
technology or other Toshiba non-NAND Flash technologies, or SanDisk NOR flash
technology or other SanDisk non-NAND flash technologies.   2.7   Either Party
may propose to disclose (the “Proposing Party”) Jointly Developed Controller
Technology to any Qualified Design House under a written agreement of
confidentiality and non-use, for a period of restriction generally to be
discussed and agreed upon by the Coordinating Committee, but if not so discussed
or agreed upon, then for a period of at least seven years, for the purpose of
engaging such Qualified Design House to design a solely developed Flash Memory
Controller for the account of the Proposing Party to be manufactured and sold by
the Proposing Party. Prior to making such disclosure to a Qualified Design
House, the Proposing Party shall give the other Party to this Agreement (the
“Reviewing Party”) the opportunity to jointly develop such product with the
Proposing Party. The opportunity should be presented in detail at a meeting of
the Coordinating Committee and the Reviewing Party will be given a reasonable
amount of time to consider the proposal. If the Reviewing Party accepts the
opportunity to enter into such joint development, the Proposing Party shall not
make the disclosure to the Qualified Design House. For the purpose of this
section, “Qualified Design House” shall mean a company which offers services to
design devices similar to Flash Memory Controllers but which does not make or
sell flash memory devices or flash cards.   2.8   Each of Toshiba and SanDisk
agree to provide to the other Party certain information relating to product
development, including the information set forth in Exhibit D attached hereto.

ARTICLE 3. COORDINATING COMMITTEE

4



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version

3.1   Immediately after the Effective Date, the Parties shall jointly establish
the “Coordinating Committee” which shall be comprised of six
(6) representatives; three (3) of which shall be appointed by Toshiba and three
(3) of which shall be appointed by SanDisk, which appointments shall have been
approved by each of the Parties; provided that such approval shall not be
unreasonably withheld.   3.2   The Coordinating Committee shall be responsible
for:

  (a)   Determining new Products and Flash Memory Controllers to be jointly
developed, including product design and manufacturing specifications. All
Product development projects, including Flash Memory Controller development
projects, and projects considered by either Party for sole development, shall be
disclosed to the Coordinating Committee prior to the start of development;    
(b)   Reviewing the progress of the Development Projects against the development
schedule and evaluating the Development Projects;     (c)   Discussing necessary
changes to the scope or the schedules of the Development Projects and actions to
be taken;     (d)   Resolving any differences in opinions between the parties
which may arise during the course of the Development Projects;     (e)  
Allocation of wafer processing costs as specified in Article 5;     (f)  
Discussing inventorship of patents conceived by the parties as a result of any
joint development activity hereunder; and     (g)   Any other matters as agreed
upon by both parties.

    All decisions by the Coordinating Committee, including any decision to
jointly develop Products or Flash Memory Controllers, shall be made unanimously
and shall be set forth in writing. If any matter is not determined by unanimous
consent of the Coordinating Committee, such matter shall be referred to
Management Committee (as defined in the Master Agreement) for its final
decision. In connection with discussing inventorship of patents pursuant to
Section 3.2(f), the parties agree to notify the Coordinating Committee as soon
as possible, but not later than three (3) months after such Party’s knowledge of
the filing date of the particular patent.   3.3   The Coordinating Committee
shall have periodical meetings which shall be led by the Technical Coordinator
of both Parties on a quarterly basis, or at such other intervals, alternatively
in the United States and in Japan or such other places as mutually agreed upon
by the Technical Coordinators of each Party. Either Party may invite other of
its employees to attend such meetings.

ARTICLE 4. TECHNICAL COORDINATORS

5



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version
Each Party shall designate from time to time its Technical Coordinator from its
three members of the Coordinating Committee to be appointed in accordance with
Section 3.1. The Technical Coordinator shall be responsible for supervision of
transmittal and receipt of technical information hereunder, coordinating the
site visits by engineers and coordination of the training and consultation to be
performed hereunder. The incumbent Technical Coordinators for each Party are as
follows:
For Toshiba: [*]
For SanDisk: [*]
ARTICLE 5. COST
Each Party shall bear all costs and expenses incurred by such Party in
performing the Development Projects which will include the salaries of its
engineers involved in joint development projects hereunder. Notwithstanding the
foregoing, in order to balance each Party’s cost for Jointly Developed Products
and Jointly Developed Flash Memory Controllers, SanDisk shall share Toshiba’s
direct costs of processing certain wafers to be made for the purpose of such
Product design verification (including mask costs) in the amounts set forth in
Exhibit B. If either Party believes there are significant additional costs
(beyond direct costs) that should be shared (i.e. other material costs such as
subcontractors fees for packaging and analysis), the Parties will discuss in
good faith if any appropriate amount of such additional costs is to be shared
between the Parties. Similarly, Toshiba shall share the direct costs of
processing certain wafers to be made for the purpose of Flash Memory Controller
verification (including mask costs) and other material costs related thereto,
such as subcontractor fees for packaging and analysis, in a manner as determined
by the Coordinating Committee but conceptually similar to the nature of the
expenses shared by SanDisk for Products.
ARTICLE 6. OWNERSHIP

6.1   Toshiba Products and Technology shall be and remain the exclusive property
of Toshiba, subject to the license granted in accordance with Section 7.1. From
time to time, upon request of SanDisk, Toshiba shall offer SanDisk, based upon
reasonable terms, a non-exclusive, worldwide, non-transferable license, without
right to sublicense, to develop, have developed, make, have made, use, sell,
modify and otherwise dispose of all or a portion of the Toshiba Products and
Technology.   6.2   Toshiba Patents shall be and remain the exclusive property
of Toshiba, subject to the licenses granted in accordance with the Patent Cross
License Agreement between SanDisk Corporation and Toshiba Corporation, as
amended from time to time, the “Patent Agreement”).   6.3   SanDisk Products and
Technology shall be and remain the exclusive property of SanDisk, subject to the
licenses granted in accordance with Sections 7.2 and 7.3

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version

    hereof. From time to time, upon request of Toshiba, SanDisk shall offer
Toshiba, based upon reasonable terms, a non-exclusive, worldwide,
non-transferable license, without right to sublicense, to develop, have
developed, make, have made, use, sell, modify and otherwise dispose of all or a
portion of the SanDisk Products and Technology.   6.4   SanDisk Patents shall be
and remain the exclusive property of SanDisk, subject to the licenses granted in
accordance with the Patent Agreement.   6.5   Any right, title and interest in
and to Joint Products and Technology shall be jointly owned by Toshiba and
SanDisk. With the exception that neither Party may sublicense or transfer Joint
Products and Technology without the prior written consent of the other Party,
each of Toshiba and SanDisk has the right to use, fully exploit, disclose or
otherwise dispose of such Joint Products and Technology for any purpose without
consent of nor accounting to the other Party.   6.6   Any right, title and
interest in and to Jointly Developed Patents shall be jointly owned by Toshiba
and SanDisk. Each Party shall be free to use such Jointly Developed Patents for
any purpose and shall have the right to grant non-exclusive licenses to any
third Party without the consent of nor accounting to the other Party. Both
Parties shall promptly agree on which of them shall file and prosecute the first
patent application and which countries’ corresponding applications shall be
filed and by whom. All expenses incurred in obtaining and maintaining such
patents shall be shared equally by the Parties; provided that if one Party
elects not to seek or maintain such patents in any particular country or not to
share equally in the expense thereof, the other Party shall have the right to
seek or maintain such patents in said country at its own expense and shall have
full control over the prosecution and maintenance thereof even though title to
any patent issuing thereon shall be joint. The Party electing not to seek or
maintain such patents shall give the other Party any necessary assistance
required for the preparation and prosecution of such patents filed or maintained
by the other Party. Jointly Developed Patents shall not be considered “SanDisk
Licensed Patents” or “Toshiba Licensed Patents” as defined in the Patent
Agreement.

ARTICLE 7. LICENSE

7.1   Subject to the terms and conditions of this Agreement, Toshiba hereby
grants to SanDisk a non-exclusive, non-transferable, worldwide and royalty-free
license, without the right to sublicense, to use Toshiba Background Technology
provided to SanDisk hereunder to develop, have developed, make, have made, use,
sell, modify and otherwise dispose of Products, SanDisk Controllers and any
other controller products designed by or for SanDisk.   7.2   Subject to the
terms and conditions of this Agreement, SanDisk hereby grants to Toshiba a
non-exclusive, non-transferable, worldwide and royalty-free license, without the
right to sublicense, to use SanDisk Background Technology provided to

7



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version

    Toshiba hereunder to develop, have developed, make, have made, use, sell,
modify and otherwise dispose of Products, Toshiba Developed Controllers and
other controller products not designed or used for file storage.   7.3   Subject
to the terms and conditions of this Agreement, SanDisk hereby grants to Toshiba
a non-exclusive, non-transferable, worldwide and royalty-free license, without
the right to sublicense, to make, have made, use, sell, modify and otherwise
dispose of any Jointly Developed Controllers.   7.4   It is understood that
SanDisk has the right to use, fully exploit, disclose, sublicense, transfer or
otherwise dispose of SanDisk Controllers and any other controller product
designed by or for SanDisk without consent from or accounting to Toshiba, even
if such SanDisk Controllers or other controller products incorporate any Toshiba
Background Technology.

ARTICLE 8. WARRANTY

8.1   Toshiba and SanDisk each provides to the other Party its Background and
Developed Technology on an “as-is” basis only, and neither makes any warranty or
representation with respect to the Background Technology or Developed Technology
for any purpose.   8.2   Nothing contained in this Agreement shall be construed
as:

  (a)   a warranty or representation that the manufacture, use, sale or other
disposal of semiconductor products by the other Party using any technical
information received under this Agreement will be free from infringement of
patents or any other intellectual property rights of a third party;     (b)  
conferring to the other Party any right to use in advertising, publicity or
otherwise any trademark, trade name or names, any contraction, abbreviation or
simulations thereof of either Party;     (c)   conferring to the other Party, by
implication, estoppel or otherwise, any license or other right except for the
licenses and rights expressly granted hereunder; or     (d)   an obligation to
furnish any technical information or know-how except as otherwise specifically
provided herein.

ARTICLE 9. LIMITATION OF LIABILITY
Neither Party shall be responsible to the other Party in respect of any action
taken or reliance upon any information furnished to the other Party under this
Agreement, except to the extent of any breach of the warranties or agreements
set forth in this Agreement. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGE OF ANY
KIND, (INCLUDING LOSS OF PROFIT OR DATA) WHETHER OR NOT ADVISED OF THE

8



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version
POSSIBILITY OF SUCH LOSS.
ARTICLE 10. CONFIDENTIALITY

10.1   As used in this Agreement, the term “Confidential Information” shall mean
any information disclosed by one Party (the “disclosing party”) to other Party
(the “receiving party”) pursuant to this Agreement which is in written, graphic,
machine readable or other tangible form and is marked Confidential, Proprietary
or in some other manner to indicate its confidential nature. Confidential
Information may also include oral information disclosed by one Party to the
other Party pursuant to this Agreement; provided that such information is
designated in a manner to indicate its confidential nature at the time of
disclosure and reduced to a written summary by the disclosing party within
thirty (30) days after its oral disclosure.   10.2   During the [*] year period
following receipt of such information, the receiving party shall keep, and cause
its Subsidiaries, its sublicensees and subcontractors who have access to
Confidential Information as permitted in this Agreement to keep, any
Confidential Information, including but not limited to Background Technology and
Developed Technology provided by the disclosing party hereunder, in strict
confidence, and shall not disclose such Confidential Information to any third
party without the prior written consent of the disclosing party. The receiving
party shall maintain the Confidential Information with at least the same degree
of care that the receiving party uses to protect its own strictly confidential
information, but no less than a reasonable degree of care under the
circumstances. Further, the receiving party shall not use the Confidential
Information for any purpose other than for the Development Projects, except as
otherwise provided herein.   10.3   Neither Party shall disclose the terms and
conditions of this Agreement to any third party without the prior written
consent of the other Party.   10.4   The confidentiality obligation set forth in
Articles 10.2 and 10.3 above shall not apply to any information which:

  (a)   is already known by the receiving party at the time of disclosure;    
(b)   is or becomes publicly known through no fault of the receiving party;    
(c)   is rightfully received by the receiving party from a third party without
any restriction on disclosure;     (d)   is independently developed by the
receiving party;     (e)   is disclosed with the prior written consent of the
disclosing party hereto; or

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version

  (f)   is disclosed pursuant to applicable laws, regulations or court order,
provided that the receiving party shall give the disclosing party prompt notice
of such request so that the disclosing party has an opportunity to defend, limit
or protect such disclosure.

10.5   Each Party understands that disclosure or dissemination of the other
Party’s Confidential Information, specifically Toshiba Background Technology
provided to SanDisk in connection with the Development Projects, not expressly
authorized hereunder would cause irreparable injury to such other Party, for
which monetary damages would not be an adequate remedy and said other Party
shall be entitled to equitable relief in addition to any remedies the other
Party may have hereunder or at law. In the event SanDisk is to enter into any
joint development work with any third party, SanDisk warrants that Toshiba
Background Technology provided to SanDisk in connection with the Development
Projects shall neither be used for such joint development work nor be disclosed
to any third party unless expressly otherwise provided hereunder.   10.6   The
Technical Coordinator of each Party shall ensure that the other Party’s
Technical Coordinator is informed of and receives in sufficient detail and
completeness the Background and Developed Technology that is exchanged under
Article 2. Each Technical Coordinator shall also monitor within their company
the distribution of Confidential Information received from the other Party only
to those who have a need to know and, further, to assist in preventing the
unauthorized disclosure of the Confidential Information to personnel within the
company who do not have a need to know, or to third parties. The Technical
Coordinator for each Party shall maintain pertinent records and the like, and
acknowledge the receipt from the other Party of all Confidential Information.

ARTICLE 11. TERM AND TERMINATION

11.1   This Agreement shall become effective on the Direct R&D Effective Date
and continue in full force and effect until later of the termination of the
FVC-Japan Master Agreement, the FP Master Agreement or the Master Agreement,
unless earlier terminated as hereinafter provided. The term of this Agreement
may be extended by mutual agreement of both parties.   11.2   If either Party
fails to perform or breaches any of its material obligations under this
Agreement, then, upon sixty (60) days advanced written notice specifying such
failure or breach, the non-defaulting Party shall have the right to terminate
this Agreement forthwith, unless the failure or breach specified in the notice
has been cured during the sixty (60) day period. Termination of this Agreement
pursuant to this Section 11.2 shall not relieve the breaching Party from any
liability arising from any breach of this Agreement and such termination shall
be without prejudice to any other rights and remedies of the non-breaching Party
provided at law or in equity, in addition to the rights and remedies set forth
in this Agreement.

10



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version

11.3   Either Party shall have the right to terminate this Agreement by giving
written notice to the other Party upon the occurrence of any of the following
events:

  (a)   the filing by the other Party of a voluntary petition in bankruptcy or
insolvency;     (b)   any adjudication that such other Party is bankrupt or
insolvent;     (c)   the filing by such other Party of any legal action or
document seeking reorganization, readjustment or arrangement of its business
under any law relating to bankruptcy or insolvency;     (d)   the appointment of
a receiver for all or substantially all of the property of such other Party; or
    (e)   the making by such other Party of any assignment of whole or
substantial assets for the benefit of creditors.

    This Agreement shall terminate on the thirtieth (30th) day after such notice
of termination is given.   11.4   In the event of termination or expiration of
this Agreement, the rights and licenses granted to each Party specified in
Article 7 shall survive such termination or expiration, except that if this
Agreement is terminated by either Party for any of the events specified in
Sections 11.2 and 11.3, then the licenses granted to the defaulting Party or the
non-terminating Party, as the case may be, shall thereupon terminate. The
provisions of Articles 6, 8, 9, 10, 11 and 12 shall survive any termination or
expiration of this Agreement.

ARTICLE 12. GENERAL PROVISIONS

12.1   Neither Party is required to disclose any information of which disclosure
is prohibited by laws of the country of such Party.   12.2   In the event that
the Parties will, after the Effective Date, make an announcement regarding this
transaction and their business relationship, such announcement shall be in a
mutually agreeable form and at a mutually agreeable time; provided that any
information to be disclosed and/or announced by either Party shall be identified
through consultation with the other Party and be agreed upon between the Parties
before the disclosure and announcement.   12.3   Neither Party shall export or
re-export, directly or indirectly, any technical information disclosed hereunder
or direct product thereof to any destination prohibited or restricted by the
export control regulations of Japan or the United States, including the U.S.
Export Administration Regulations, without the prior authorization from the
appropriate governmental authorities. Neither Party will use technical
information supplied by the other Party hereunder for any purpose to develop or

11



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version

    manufacture nuclear, chemical, biological weapons or missiles (hereafter
“weapons of mass destruction”). Each Party agrees that it will not knowingly
sell any products manufactured using the other Party’s technical information to
any third party if it knows that the end-user of the products will use them for
the development and/or manufacture of the weapons of mass destruction.   12.4  
The rules of construction and documentary conventions set forth in Appendix A to
this Agreement shall apply to, and are hereby incorporated in, this Agreement.

[signatures next page]

12



--------------------------------------------------------------------------------



 



Execution Version
     IN WITNESS WHEREOF, each of the Parties hereto have caused this Agreement
to be executed in duplicate, as of the date first written above, by their
respective duly authorized officers or representatives.

                     
 
  TOSHIBA CORPORATION           SANDISK CORPORATION    
 
                   
By:
          By:        
 
                   
Name:
  Masashi Muromachi       Name:   Eli Harari    
Title:
  President and CEO       Title:   Chief Executive Officer    
 
  Semiconductor Company                
 
  Corporate Executive Vice President                

[Signature Page to Second Amended and Restated Product Development Agreement]





--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version
Exhibit A
Jointly Developed Products and Jointly Developed Flash Memory Controllers

         
1.
  256 M   NAND Flash Memory
 
       
2.
  512 M   NAND Flash Memory
 
       
3.
  1 G   NAND Flash Memory
 
       
4.
  2 G   NAND Flash Memory
 
       
5.
  4 G   NAND Flash Memory
 
       
6.
  [*]    
 
       
7.
  [*]    
 
       
8.
  [*]    
 
       
9.
  [*]    
 
       
10.
  [*]    
 
       
11.
  [*]    
 
       
12.
  [*]    

Note 1: The Coordinating Committee will determine (i) the best process
technology to utilize for all products to be jointly developed pursuant to this
Agreement (e.g. 0.16 micron, 0.13 micron, 90 nanometer and smaller sizes),
(ii) whether such products shall use [*] or [*] and (iii) detail product
specifications, such as, but not limited to, voltage operating range [*].
Note 2: The Coordinating Committee shall be responsible for determining
development responsibilities of each Party with respect to jointly developed
products.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



EXHIBIT 10.4
FOIA Confidential Treatment Requested
Execution Version
Note 3: All Products and Flash Memory Controllers jointly developed hereunder
shall include the development of wafer test products. A “wafer test product” is
a test system used to test semiconductor wafers.





--------------------------------------------------------------------------------



 



Execution Version
Exhibit B
SHARING OF WAFER PROCESSING COSTS –
(For Jointly Developed Products and Jointly Developed Controllers)
Jointly Developed Products
[*]
Jointly Developed Controllers
(1) Wafer processing cost associated with Jointly Developed Controllers will be
shared by the parties as determined by the Coordinating Committee in accordance
with Section 3.2.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



Execution Version
Exhibit C
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



Exhibit D
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

